


110 HR 2295 PCS: ALS Registry

U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 457
		110th CONGRESS
		1st Session
		H. R. 2295
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 17, 2007
			Received
		
		
			October 30, 2007
			Read the first time
		
		
			October 31, 2007
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To amend the Public Health Service Act to
		  provide for the establishment of an Amyotrophic Lateral Sclerosis
		  Registry.
	
	
		1.Short titleThis Act may be cited as the
			 ALS Registry
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Amyotrophic lateral
			 sclerosis (referred to in this section as ALS) is a fatal,
			 progressive neurodegenerative disease that affects motor nerve cells in the
			 brain and the spinal cord.
			(2)The average life
			 expectancy for a person with ALS is 2 to 5 years from the time of
			 diagnosis.
			(3)The cause of ALS
			 is not well understood.
			(4)There is only one
			 drug currently approved by the Food and Drug Administration for the treatment
			 of ALS, which has thus far shown only modest effects, prolonging life by just a
			 few months.
			(5)There is no known
			 cure for ALS.
			(6)More than 5,000
			 individuals in the United States are diagnosed with ALS annually and as many as
			 30,000 individuals may be living with ALS in the United States today.
			(7)Studies have found
			 relationships between ALS and environmental and genetic factors, but those
			 relationships are not well understood.
			(8)Scientists believe
			 that there are significant ties between ALS and other motor neuron
			 diseases.
			(9)Several ALS
			 disease registries and databases exist in the United States and throughout the
			 world, including the SOD1 database, the National Institute of Neurological
			 Disorders and Stroke repository, and the Department of Veterans Affairs ALS
			 Registry.
			(10)A
			 single national system to collect and store information on the prevalence and
			 incidence of ALS in the United States does not exist.
			(11)In each of fiscal
			 years 2006 and 2007, Congress directed $887,000 to the Centers for Disease
			 Control and Prevention to begin a nationwide ALS registry.
			(12)The Centers for
			 Disease Control and Prevention and the Agency for Toxic Substances and Disease
			 Registry have established three pilot projects, beginning in fiscal year 2006,
			 to evaluate the science to guide the creation of a national ALS
			 registry.
			(13)The establishment
			 of a national registry will help—
				(A)to identify the
			 incidence and prevalence of ALS in the United States;
				(B)to collect data
			 important to the study of ALS;
				(C)to promote a
			 better understanding of ALS;
				(D)to collect information that is important
			 for research into the genetic and environmental factors that cause ALS;
				(E)to strengthen the
			 ability of a clearinghouse—
					(i)to
			 collect and disseminate research findings on environmental, genetic, and other
			 causes of ALS and other motor neuron disorders that can be confused with ALS,
			 misdiagnosed as ALS, and in some cases progress to ALS;
					(ii)to
			 make available information to patients about research studies for which they
			 may be eligible; and
					(iii)to
			 maintain information about clinical specialists and clinical trials on
			 therapies; and
					(F)to enhance efforts
			 to find treatments and a cure for ALS.
				3.Amendment to the
			 Public Health Service ActPart
			 P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended
			 by adding at the end the following:
			
				399R.Amyotrophic
				lateral sclerosis registry
					(a)Establishment
						(1)In
				generalNot later than 1 year after the receipt of the report
				described in subsection (b)(3), the Secretary, acting through the Director of
				the Centers for Disease Control and Prevention and in consultation with a
				national voluntary health organization with experience serving the population
				of individuals with amyotrophic lateral sclerosis (referred to in this section
				as ALS), shall—
							(A)develop a system
				to collect data on ALS and other motor neuron disorders that can be confused
				with ALS, misdiagnosed as ALS, and in some cases progress to ALS, including
				information with respect to the incidence and prevalence of the disease in the
				United States; and
							(B)establish a
				national registry for the collection and storage of such data to include a
				population-based registry of cases in the United States of ALS and other motor
				neuron disorders that can be confused with ALS, misdiagnosed as ALS, and in
				some cases progress to ALS.
							(2)PurposeIt is the purpose of the registry
				established under paragraph (1)(B) to gather available data concerning—
							(A)ALS, including the
				incidence and prevalence of ALS in the United States;
							(B)the environmental
				and occupational factors that may be associated with the disease;
							(C)the age, race or
				ethnicity, gender, and family history of individuals who are diagnosed with the
				disease;
							(D)other motor neuron disorders that can be
				confused with ALS, misdiagnosed as ALS, and in some cases progress to ALS;
				and
							(E)other matters as
				recommended by the Advisory Committee established under subsection (b).
							(b)Advisory
				Committee
						(1)EstablishmentNot
				later than 90 days after the date of the enactment of this section, the
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, shall establish a committee to be known as the Advisory Committee
				on the National ALS Registry (referred to in this section as the
				Advisory Committee). The Advisory Committee shall be composed of
				at least one member, to be appointed by the Secretary, acting through the
				Director of the Centers for Disease Control and Prevention, representing each
				of the following:
							(A)National voluntary
				health associations that focus solely on ALS and have demonstrated experience
				in ALS research, care, and patient services, as well as other voluntary
				associations focusing on neurodegenerative diseases that represent and advocate
				on behalf of patients with ALS and patients with other motor neuron disorders
				that can be confused with ALS, misdiagnosed as ALS, and in some cases progress
				to ALS.
							(B)The National
				Institutes of Health, to include, upon the recommendation of the Director of
				the National Institutes of Health, representatives from the National Institute
				of Neurological Disorders and Stroke and the National Institute of
				Environmental Health Sciences.
							(C)The Department of
				Veterans Affairs.
							(D)The Agency for
				Toxic Substances and Disease Registry.
							(E)The Centers for
				Disease Control and Prevention.
							(F)Patients with ALS
				or their family members.
							(G)Clinicians with
				expertise on ALS and related diseases.
							(H)Epidemiologists
				with experience in data registries.
							(I)Geneticists or
				experts in genetics who have experience with the genetics of ALS or other
				neurological diseases.
							(J)Statisticians.
							(K)Ethicists.
							(L)Attorneys.
							(M)Other individuals
				with an interest in developing and maintaining the National ALS
				Registry.
							(2)DutiesThe
				Advisory Committee shall review information and make recommendations to the
				Secretary concerning—
							(A)the development
				and maintenance of the National ALS Registry;
							(B)the type of
				information to be collected and stored in the Registry;
							(C)the manner in
				which such data is to be collected;
							(D)the use and
				availability of such data including guidelines for such use; and
							(E)the collection of
				information about diseases and disorders that primarily affect motor neurons
				that are considered essential to furthering the study and cure of ALS.
							(3)ReportNot
				later than 1 year after the date on which the Advisory Committee is
				established, the Advisory Committee shall submit a report concerning the review
				conducted under paragraph (2) that contains the recommendations of the Advisory
				Committee with respect to the results of such review.
						(c)GrantsNotwithstanding
				the recommendations of the Advisory Committee under subsection (b), the
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, may award grants to, and enter into contracts and cooperative
				agreements with, public or private nonprofit entities for the collection,
				analysis, and reporting of data on ALS and other motor neuron disorders that
				can be confused with ALS, misdiagnosed as ALS, and in some cases progress to
				ALS.
					(d)Coordination
				With State, Local, and Federal Registries
						(1)In
				generalIn establishing the National ALS Registry under
				subsection (a), the Secretary, acting through the Director of the Centers for
				Disease Control and Prevention, shall—
							(A)identify, build
				upon, expand, and coordinate among existing data and surveillance systems,
				surveys, registries, and other Federal public health and environmental
				infrastructure wherever possible, including—
								(i)the 3 ALS registry pilot projects initiated
				in fiscal year 2006 by the Centers for Disease Control and Prevention and the
				Agency for Toxic Substances and Disease Registry at the South Carolina Office
				of Research & Statistics; the Mayo Clinic in Rochester, Minnesota; and
				Emory University in Atlanta, Georgia;
								(ii)the Department of
				Veterans Affairs ALS Registry;
								(iii)the DNA and Cell
				Line Repository of the National Institute of Neurological Disorders and Stroke
				Human Genetics Resource Center;
								(iv)the Agency for
				Toxic Substances and Disease Registry studies, including studies conducted in
				Illinois, Missouri, El Paso and San Antonio, Texas, and Massachusetts;
								(v)State-based ALS
				registries, including the Massachusetts ALS Registry;
								(vi)the National
				Vital Statistics System; and
								(vii)any other
				existing or relevant databases that collect or maintain information on those
				motor neuron diseases recommended by the Advisory Committee established in
				subsection (b); and
								(B)provide for research access to ALS data as
				recommended by the Advisory Committee established in subsection (b) to the
				extent permitted by applicable statutes and regulations and in a manner that
				protects personal privacy consistent with applicable privacy statutes and
				regulations.
							(2)Coordination
				with nih and department of veterans affairsNotwithstanding the
				recommendations of the Advisory Committee established in subsection (b), and
				consistent with applicable privacy statutes and regulations, the Secretary
				shall ensure that epidemiological and other types of information obtained under
				subsection (a) is made available to the National Institutes of Health and the
				Department of Veterans Affairs.
						(e)DefinitionFor
				the purposes of this section, the term national voluntary health
				association means a national non-profit organization with chapters or
				other affiliated organizations in States throughout the United States.
					(f)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section, $25,000,000 for fiscal year 2008, and $16,000,000 for each of
				the fiscal years 2009 through
				2012.
					.
		
	
		
			Passed the House of
			 Representatives October 16, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		October 31, 2007
		Read the second time and placed on the
		  calendar
	
